       Case 2:19-cv-00010-MV-GBW Document 54 Filed 05/05/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOHN GRIM,

               Plaintiff,

vs.                                                        No. CIV 19-10 MV/GBW

FEDEX GROUND PACKAGE
SYSTEM, INC., et al.,

               Defendants.


                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       This matter is before the Court on the Magistrate Judge’s Proposed Findings and

Recommended Disposition (“PFRD”) (Doc. 53), recommending that the Court grant Plaintiff’s

Motion for Leave to File Third Amended Complaint (Doc. 48).

       Defendants’ motion was referred to the Magistrate Judge to conduct hearings and perform

legal analysis pursuant to 28 U.S.C. § 636(b)(1)(B), (b)(3) and Va. Beach Fed. Sav. & Loan Ass’n

v. Wood, 901 F.2d 849 (10th Cir. 1990). See Doc. 49. The Magistrate Judge filed his PFRD

recommending denial on April 15, 2020. Doc. 53. Neither Plaintiffs nor Defendants filed

objections to the Magistrate Judge’s PFRD within the allotted time. Appellate review of these

issues is therefore waived. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1059–60

(10th Cir. 1996). Failure to object to the PFRD also waives the right to de novo review by the

district court. See id. at 1060; Thomas v. Arn, 474 U.S. 140, 149–150 (1985). Nevertheless, the

Court decided sua sponte to conduct a de novo review of the Magistrate Judge’s findings in this

case. See One Parcel, 73 F.3d at 1061. The Court hereby concurs with all of the factual and legal

conclusions recited therein.
      Case 2:19-cv-00010-MV-GBW Document 54 Filed 05/05/20 Page 2 of 2



      Wherefore, IT IS HEREBY ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 53) are ADOPTED. Plaintiff’s Motion for Leave to File Third

Amended Complaint (Doc. 48) is GRANTED.




                                          MARTHA VÁZQUEZ
                                          UNITED STATES DISTRICT JUDGE




                                           2
